15‐3576‐cr 
United States v. Jeﬀerson 
 
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 7th day of October, two thousand sixteen. 

PRESENT:            DENNY CHIN,  
                    SUSAN L. CARNEY, 
                                   Circuit Judges, 
                    BRIAN M. COGAN, 
                                   District Judge.* 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

UNITED STATES OF AMERICA,  
                           Appellee, 

                                        v.                                                        15‐3576‐cr 
                                                                                                   
ALBERT JEFFERSON, III, AKA  
Albert Jeﬀerson, Jr.,  
                             Defendant‐Appellant. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
                                                      
*            Judge Brian M. Cogan, of the United States District Court for the Eastern District of New 
York, sitting by designation. 

 
FOR APPELLEE:                             JOSEPH J. KARASZEWSKI, Assistant United 
                                          States Attorney, for William J. Hochul, Jr., 
                                          United States Attorney for the Western District 
                                          of New York, Buﬀalo, New York. 

FOR DEFENDANT‐APPELLANT:                  MARYBETH COVERT, Federal Public 
                                          Defenderʹs Oﬃce, Buﬀalo, New York. 

              Appeal from the United States District Court for the Western District of 

New York (Siragusa, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Defendant‐appellant Albert Jeﬀerson, III, appeals from the district courtʹs 

October 28, 2015 order denying his motion for a sentence reduction under 18 U.S.C. 

§ 3582(c)(2).  We assume the partiesʹ familiarity with the underlying facts and 

procedural history of the case.  

              Jeﬀerson pled guilty to conspiracy to distribute 5 grams or more of cocaine 

base in violation of 21 U.S.C. § 846 (a lesser‐included oﬀense of Count One of the 

Indictment) and possession and discharge of a firearm in furtherance of a drug 

traﬃcking oﬀense in violation of 18 U.S.C. § 924(c)(1)(A)(iii) (Count Two of the 

Indictment).  In the sentencing calculation set forth in the plea agreement, the parties 

stipulated to a total oﬀense level of 19 and a criminal history category of V, resulting in 

an applicable guideline range of 60 to 71 months on Count One and a consecutive 120‐

month mandatory minimum on Count Two for a total of 180 to 191 months.  The district 




                                             2 
court sentenced Jeﬀerson to 180 months, at the low end of the agreed‐upon guideline 

range.  

              Jeﬀerson appealed.  The Second Circuit vacated Jeﬀersonʹs sentence on 

Count One and instructed the district court to apply the Fair Sentencing Act of 2010 to 

recalculate Jeﬀersonʹs sentence on Count One pursuant to Dorsey v. United States, 132 

S. Ct. 2321, 2331 (2012).  The district court resentenced Jeﬀerson to a term of 

imprisonment of 147 months, at the low end of his revised applicable guideline range of 

147 to 153 monthsʹ imprisonment. 

              On March 24, 2015, Jeﬀerson filed a motion for a reduction of his sentence 

pursuant to 18 U.S.C. § 3582(c)(2).  Although Jeﬀerson was eligible for a sentence 

reduction under Amendment 782 to the Sentencing Guidelines, the district court 

exercised its discretion to deny Jeﬀersonʹs motion.  The district court concluded that a 

reduction was not warranted because of Jeﬀersonʹs post‐sentencing conduct in prison: 

on two occasions he had engaged in misconduct and also demonstrated a ʺlack of 

respect of authority and a lack of remorseʺ by ʺglorif[ying] his past criminal conductʺ on 

his Facebook page.  J. App. at 241.   

              ʺWe review a district courtʹs decision to deny a motion for sentence 

reduction under 18 U.S.C. § 3582(c)(2) for abuse of discretion.ʺ  United States v. Rios, 765 

F.3d 133, 137 (2d Cir. 2014) (internal quotation marks and alterations omitted).  An 

abuse of discretion occurs when the district court ʺbase[s] its ruling on an erroneous 



                                              3 
view of the law or on a clearly erroneous assessment of the evidence, or render[s] a 

decision that cannot be located within the range of permissible decisions.ʺ  United States 

v. Borden, 564 F.3d 100, 104 (2d Cir. 2009) (internal quotation marks omitted).  Applying 

this standard, we conclude that the district court did not abuse its discretion in denying 

Jeﬀersonʹs motion, and we therefore aﬃrm the district courtʹs order. 

              When considering a motion for a sentence reduction under 18 U.S.C. 

§ 3582(c)(2), a district court must first determine whether the defendant is eligible for a 

reduction.  United States v. Christie, 736 F.3d 191, 194 (2d Cir. 2013).  If the defendant is 

eligible, the district court may exercise its discretion to reduce the original sentence after 

considering the applicable 18 U.S.C. § 3553(a) factors, id., and ʺthe post‐sentencing 

behavior of the defendant and any public safety concerns a reduction in sentence would 

raise,ʺ United States v. Rivera, 662 F.3d 166, 170 (2d Cir. 2011).  A defendantʹs post‐

sentencing conduct is an appropriate and sufficient justification for the denial of a 

sentence reduction.  See, e.g., United States v. Wilson, 716 F.3d 50, 53 (2d Cir. 2013) (per 

curiam); United States v. Figueroa, 714 F.3d 757, 761 (2d Cir. 2013) (per curiam).  

              The parties agree that Jeﬀerson was eligible for a sentence reduction under 

18 U.S.C. § 3582(c)(2) and United States Sentencing Guidelines § 1B1.10.  At Jeﬀersonʹs 

original sentencing in 2013, the district court sentenced him to the low end of the 

applicable guidelines range in recognition of his eﬀorts to ʺbetter [himself] in prison.ʺ  

J. App. at 154.  In considering Jeﬀersonʹs motion for a sentence reduction, the district 



                                               4 
court found that Jeﬀersonʹs conduct had significantly changed: the government 

presented evidence in its opposition to Jeﬀersonʹs motion that he had been sanctioned 

twice by the Bureau of Prisons since his resentencing for ʺ(1) refusing to obey an order 

and disruptive conduct when he ran away from any oﬃcer attempting to conduct a pat 

down search in December 2014, and (2) for disruptive conduct involving disrespectful 

speech and actions towards staﬀ members in 2015.ʺ  J. App. at 170‐71.  Moreover, the 

district court found that defendantʹs Facebook posts, which repeatedly referenced the 

ʺratsʺ who informed on him, J. App. at 198‐99, showed a lack of remorse.  The district 

court acted within its discretion when it considered these factors and denied a 

reduction, despite the evidence presented by Jeﬀerson of his participation in BOP 

programs and the strong support he would receive from his family upon release.  See 

United States v. Romano, 794 F.3d 317, 339 (2d Cir. 2015) (ʺWe do not substitute our own 

judgment for that of the district judge, nor will we ʹsecond guess the weight (or lack 

thereof) that the judge accorded to a given factor or to a specific argument made 

pursuant to that factor.ʹʺ (quoting United States v. Perez–Frias, 636 F.3d 39, 42 (2d Cir. 

2011))).   

              We have reviewed Jeﬀersonʹs remaining arguments and conclude they are 

without merit.  Accordingly, we AFFIRM the judgment of the district court.   

                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 




                                              5